UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Name of Fund: AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2010 - JUNE 30, 2011 Company Name Meeting Date CUSIP Ticker NRG ENERGY, INC. 7/2/10 NRG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1A. KIRBY JON H. CALDWELL FOR 1B. DAVID CRANE FOR 1C. STEPHEN L. CROPPER FOR 1D. KATHLEEN A. MCGINTY FOR 1E. THOMAS H. WEIDEMEYER FOR FOR 2. APPROVAL OF AMENDED AND RESTATED ISSUER LONG-TERM INCENTIVE PLAN FOR FOR 3. RATIFY APPOINTMENT KPMG, LLP AS ISSUER INDEPENDENT ACCOUNTING FIRM Company Name Meeting Date CUSIP Ticker MOLEX, INC. 10/29/10 MOLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1. MICHAEL J. BIRCK FOR 2. ANIRUDH DHEBAR FOR 3. FREDERICK A. KREHBIEL FOR 4. MARTIN P. SLARK FOR FOR 2. RATIFY THE APPOINTMENT OF ISSUER ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING 6/30/2011 Company Name Meeting Date CUSIP Ticker MICROSOFT CORP. 11/19/09 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR DIRECTORS ISSUER FOR 1. STEVEN A. BALLMER FOR 2. DINA DUBLON FOR 3. WILLIAM H. GATES FOR 4. RAYMOND V. GILMARTIN FOR 5. REED HASTINGS FOR 6. MARIA KLAWE FOR 7. DAVID F. MARQUARDT FOR 8. CHARLES H. NOSKI FOR 9. HELMUT PANKE FOR FOR 10. RATIFY SELECTION OF DELOITTE & TOUCHE ISSUER AS THE COMPANY'S INDEPENDENT AUDITOR AGAINST AGAINST 11. ESTABLISHMENT OF BOARD COMMITTEE ON SHAREHOLDER ENVIRONMENTAL SUSTAINABILITY Company Name Meeting Date CUSIP( Ticker CLOROX COMPANY 11/17/2010 CLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. DANIEL BOGGAN, JR FOR 1B. RICHARD H. CARMONA FOR 1C. TULLY M. FRIEDMAN FOR 1D. GEORGE J. HARAD FOR 1E. DONALD R. KNAUSS FOR 1F. ROBERT W. MATSCHULLAT FOR 1G. GARY G. MICHAEL FOR 1H. EDWARD A. MUELLER FOR 1I. JAN L. MURLEY FOR 1J. PAMELA THOMAS-GRAHAM FOR 1K. CAROLYN M. TICKNOR FOR FOR 2. RATIFY INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM. FOR FOR 3. APPROVAL OF THE MATERIAL TERMS OF THE ISSUER PERFORMANCE GOALS UNDER THE COMPANY'S 2 FOR FOR 4. APPROVAL OF THE MATERIAL TERMS OF THE ISSUER PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLAN AGAINST AGAINST 5. PROPOSAL ON INDEPENDENT CHAIRMAN SHAREHOLDER Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS 11/18/10 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1a. CAROL A. BARTZ FOR 1b. M.MICHELLE BURNS FOR 1c. MICHAEL D. CAPELLAS FOR 1d. LARRY R. CARTER FOR 1e. JOHN T. CHAMBERS FOR 1f. BRIAN L. HALLA FOR 1g. DR. JOHN L. HENNESSY FOR 1h. RICHARD M. KOVACEVICH FOR 1i. RODERICK C. MCGEARY FOR 1j. MICHAEL K. POWELL FOR 1k. ARUN SARIN FOR 1l. STEVEN M. WEST FOR 1m. JERRY YANG FOR FOR 2. APPROVE A NON-BINDING ADVISORY ISSUER RESOLUTION REGARDING EXECUTIVE COMPENSATION FOR FOR 3. RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 7/30/2011 AGAINST AGAINST 4. PROPOSAL TO AMEND BYLAWS TO ESTABLISH SHAREHOLDER A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY AGAINST AGAINST 5. PROPOSAL REQUESTING THE BOARD TO PUBLISH SHAREHOLDER A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. AGAINST AGAINST 6. PROPOSAL REQUESTING CISCO ADOPT AND SHAREHOLDER IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT Company Name Meeting Date CUSIP Ticker FRANKLIN RESOURCES, INC. 3/15/11 BEN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1a. SAMUEL H. ARMACOST FOR 1b. CHARLES CROCKER FOR 1c. JOSEPH R. HARDIMAN FOR 1d. CHARLES B. JOHNSON FOR 1e. GREGORY E. JOHNSON FOR 1f. RUPERT H. JOHNSON, JR FOR 1g. MARK C. PIGOTT FOR 1h. CHUTTA RATNATHICAM FOR 1i. PETER M. SACERDOTE FOR 1j. LAURA STEIN FOR 1k. ANNE M. TATLOCK FOR 1l. GEOFFREY Y. YANG FOR FOR 2.RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011 FOR FOR 3. APPROVE AN AMENDMENT AND ISSUER RESTATEMENT OF THE FRANKLIN RESOURCES, INC 2 INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE BY 10,000,000 SHARES. FOR FOR 4. APPROVE ON AN ADVISORY BASIS THE ISSUER COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. 3 YEARS 3 YEARS 5. ADVISORY VOTE ON THE FREQUENCY OF THE ISSUER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker ACCENTURE PLC 2/3/2011 G1151C101 ACN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE ISSUER FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31,2 FOR 2. DIRECTORS ISSUER FOR 2A. CHARLES H. GIANCARLO FOR 2B. DENNIS F. HIGHTOWER FOR 2C. BLYTHE J. MCGRAVIE FOR 2D. MARK MOODY-STUART FOR 2E. PIERRE NANTERME FOR FOR 3. RATIFY, IN NON-BINDING VOTE, OF KPMG AS ISSUER INDEPENDENT AUDITORS FOR 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. FOR FOR 4. APPROVAL, IN A NON-BINDING VOTE, OF THE ISSUER COMPENSATION OF THE NAMED EXECUTIVE OFFICERS 3 YEARS 3 YEARS 5. RECOMMENDATION, IN A NON-BINDING VOTE, OF ISSUER THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. FOR FOR 6. AUTHORIZATION TO HOLD THE 2012 ANNUAL ISSUER GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND FOR FOR 7. AUTHORIZATION TO MAKE OPEN-MARKET ISSUER PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES FOR FOR 8. DETERMINATION OF THE PRICE RANGE AT ISSUER WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Company Name Meeting Date CUSIP Ticker APPLE INC. 2/23/2011 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. WILLIAM V. CAMPBELL FOR 2. MILLARD S. DREXLER FOR 3. ALBERT A. GORE, JR. FOR 4. STEVEN P. JOBS FOR 5. ANDREA JUNG FOR 6. ARTHUR D. LEVINSON FOR 7. RONALD D. SUGAR FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPESATION ISSUER FOR FOR 4. ADVISORY VOTE ON THE FREQUENCY OF ISSUER THE ADVISORY VOTE ON EXECUTIVE COMPENSATION AGAINST AGAINST 5. PROPOSAL REGARDING SUCCESSION PLANNING, SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 6. PROPOSAL REGARDING MARJORITY VOTING, IF SHAREHOLDER PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP Ticker APPLIED MATERIALS, INC. 3/8/2011 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. AART J. DE GEUS FOR 2. STEPHEN R. FORREST FOR 3. THOMAS J. IANNOTTI FOR 4. SUSAN M. JAMES FOR 5. ALEXANDER A. KARSNER FOR 6. GERHARD H. PARKER FOR 7. DENNIS D. POWELL FOR 8. WILLEM P. ROELANDTS FOR 9. JAMES E. ROGERS FOR 10. MICHAEL R. SPLINTER FOR 11. ROBERT H. SWAN FOR FOR 2.AN ADIVSORY VOTE ON EXECUTIVE COMPENSATION ISSUER 1 YEAR 1 YEAR 3. AN ADVISORY VOTE ON THE FREQUENCY OF AN ISSUER ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR 4.RATIFY THE APPOINTMENT OF KPMG LLP AS ISSUER APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD CO. 3/23/2011 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. M.L. ANDREESSEN FOR 1B. L. APOTHEKER FOR 1C. L.T. BABBIO, JR. FOR 1D. S.M. BALDAUF FOR 1E. S. BANERJI FOR 1F. R.L. GUPTA FOR 1G. J.H. HAMMERGREN FOR 1H. R.J. LANE FOR 1I. G.M. REINER FOR 1J. P.F. RUSSO FOR 1K. D. SENEQUIER FOR 1L. G.K. THOMPSON FOR 1M. M.C. WHITMAN FOR FOR 2. RATIFY APPOINTMENT OF INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2011 FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 1 YEAR 1 YEAR 4. ADVISORY VOTE ON THE FREQUENCY OF HOLDING ISSUER FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. FOR FOR 5. APPROVAL OF THE COMPANY 2011 EMPLOYEE ISSUER STOCK PURCHASE PLAN FOR FOR 6. APPROVAL OF AN AMENDMENT TO THE COMPANY ISSUER 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Company Name Meeting Date CUSIP Ticker SCHLUMBERGER 2/16/2011 SLB Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. P. CAMUS FOR 1B. P. CURRIE FOR 1C. A. GOULD FOR 1D. T. ISAAC FOR 1E. K.V. KAMATH FOR 1F. N. KUDRYAVTSEV FOR 1G. A. LAJOUS FOR 1H. M.E. MARKS FOR 1I. E. MOLER FOR 1J. L.R. REIF FOR 1K. T.I. SANDVOLD FOR 1L. H. SEYDOUX FOR 1M. P. KIBSGAARD FOR 1N. L.S. OLAYAN FOR FOR 2. TO APPROVE THE ADVISORY RESOLUTION ON ISSUER EXECUTIVE COMPENSATION 2 YEARS 2 YEARS 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ISSUER ADVISORY VOTES ON EXECUTIVE COMPENSATION FOR FOR 4. TO APPROVE THE AMENDMENT TO THE ISSUER COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL FOR FOR 5. TO APPROVE THE AMENDMENTS TO THE ISSUER COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. FOR FOR 6. TO APPROVE THE COMPANY'S FINANCIAL ISSUER STATEMENTS AND DECLARATION OF DIVIDENDS FOR FOR 7. TO APPROVE THE APPOINTMENT OF THE ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP Ticker OWENS CORNING 4/14/11 OC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR 1. GASTON CAPERTON FOR 2. ANN IVERSON FOR 3. JOSEPH F. NEELY FOR FOR 2. RATIFY THE SELECTION OF ISSUER PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. FOR FOR 3. APPROVE THE CORPORATE INCENTIVE PLAN ISSUER FOR FOR 4. TO CONSIDER AN ADVISORY VOTE ON ISSUER COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 5. TO CONSIDER AN ADVISORY VOTE ON THE ISSUER FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP Ticker SPECTRA ENERGY CORP. 4/19/11 SE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1. WILLIAM T. ESREY FOR 2. GREGORY L. EBEL FOR 3. AUSTIN A. ADAMS FOR 4. PAUL M. ANDERSON FOR 5. PAMELA L. CARTER FOR 6. F. ANTHONY COMPER FOR 7. PETER B. HAMILTON FOR 8. DENNIS R. HENDRIX FOR 9. MICHAEL MCSHANE FOR 10. JOSEPH H. NETHERLAND FOR 11. MICHAEL E.J. PHELPS FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & ISSUER TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 FOR FOR 3. APPROVAL OF 2007 LONG-TERM ISSUER INCENTIVE PLAN, AS AMENDED AND RESTATED. FOR FOR 4. APPROVAL OF THE EXECUTIVE SHORT-TERM ISSUER INCENTIVE PLAN, AS AMENDED AND RESTATED. FOR FOR 5. AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION 3 YEARS 3 YEARS 6. ADVISORY VOTE ON THE FREQUENCY OF ISSUER HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION AGAINST AGAINST 7. PROPOSAL FOR A DIRECTOR ELECTION SHAREHOLDER MAJORITY VOTE STANDARD Company Name Meeting Date CUSIP Ticker TEXAS INSTRUMENTS INC. 4/21/11 TXN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. R.W. BABB, JR. FOR 1B. D.A. CARP FOR 1C. C.S. COX FOR 1D. S.P. MACMILLAN FOR 1E. P.H. PATSLEY FOR 1F. R.E. SANCHEZ FOR 1G. W.R. SANDERS FOR 1H. R.J. SIMMONS FOR 1J. C.T. WHITMAN FOR FOR 2. BOARD PROPOSAL REGARDING AN ADVISORY ISSUER VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION 3 YEARS 3 YEARS 3. BOARD PROPOSAL REGARDING AN ADVISORY ISSUER VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR 4. BOARD PROPOSAL TO RATIFY THE APPOINTMENT ISSUER OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Company Name Meeting Date CUSIP Ticker ADOBE SYSTEMS INC. 4/21/11 00724F101 ADBE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. ROBERT K. BURGESS FOR 1B. DANIEL ROSENSWEIG FOR 1C. ROBERT SEDGEWICK FOR 1D. JOHN E. WARNOCK FOR FOR 2. APPROVAL OF THE AMENDMENT OF THE 1997 ISSUER FOR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE FOR SHARE RESERVE BY 17 MILLION SHARES. FOR FOR 3. APPROVAL OF THE ADOPTION OF THE 2011 ISSUER EXECUTIVE CASH PERFORMANCE BONUS PLAN FOR FOR 4. RATIFY THE APPOINTMENT OF THE KPMG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON 12/2/2011 FOR FOR 5. APPROVAL OF THE CERTIFICATE OF AMENDMENT ISSUER TO THE RESTATED CERTIFICATE OF INCORPORATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR 6. ADVISORY VOTE TO APPROVE THE RESOLUTION ISSUER ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 7. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ISSUER ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP Ticker PRAXAIR 4/26/11 74005P104 PX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. STEPHEN F. ANGEL FOR 02. OSCAR BENARDES FOR 03.NANCE K. DICCIANI FOR 04. EDWARD G. GALANTE FOR 05. CLAIRE W. GARGALLI FOR 06. IRA D. HALL FOR 07. RAYMOND W. LEBOEUF FOR 08. LARRY D. MCVAY FOR 09. WAYNE T. SMITH FOR 10. ROBERT L. WOOD FOR FOR 2. APPROVE, ON AN ADVISORY AND NON-BINDING ISSUER BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2011 PROXY STATEMENT 1 YEAR 1 YEAR 3. RECOMMEND, ON AN ADVISORY AND NON-BINDING ISSUER BASIS, THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR 4. TO APPROVE PERFORMANCE GOALS UNDER ISSUER PRAXAIR'S SECTION 162(M) PLAN FOR FOR 5. TO APPROVE AMENDMENTS TO THE 2009 PRAXAIR, ISSUER INC. LONG TERM INCENTIVE PLAN TO ADD NON- EMPLOYEE DIRECTORS AS ELIGIBLE PARTICIPANTS FOR FOR 6. RATIFY THE APPOINTMENT OF THE ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES 4/26/11 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. A.J.P. BELDA FOR 1B. W.R. BRODY FOR 1C. K.I. CHENAULT FOR 1D. M.L. ESKEW FOR 1E. S.A. JACKSON FOR 1F. A.N. LIVERIS FOR 1G. W.J. MCNERNEY FOR 1H. J.W. OWENS FOR 1I. S.J. PALMISANO FOR 1J. J.E. SPERO FOR 1K. S. TAUREL FOR 1L. L.H. ZAMBRANO FOR FOR 2. RATIFY INDEPENDENT PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 3 YEARS 3 YEARS 4. ADVISORY VOTE REGARDING FREQUENCY OF ISSUER ADVISORY VOTE ON EXECUTIVE COMPENSATION AGAINST AGAINST 5. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 6. PROPOSAL TO REVIEW POLITCAL CONTRIBUTIONS SHAREHOLDER POLICY AGAINST AGAINST 7. PROPOSAL ON LOBBYING SHAREHOLDER Company Name Meeting Date CUSIP Ticker ALEXANDER & BALDWIN, INC. 4/26/11 ALEX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. W.B. BAIRD FOR 2. M.J. CHUN FOR 3. W.A. DOANE FOR 4. W.A. DODS, JR. FOR 5. C.G. KING FOR 6. S.M. KURIYAMA FOR 7. C.H. LAU FOR 8. D.M. PASQUALE FOR 9. J.N. WATANABE 1 YEAR 1 YEAR 2. ADVISORY VOTE ON THE FREQUENCY OF THE ISSUER FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION FOR FOR 3. PROPOSAL TO APPROVE THE ADVISORY ISSUER RESOLUTION RELATING TO EXECUTIVE COMPENSATION FOR FOR 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION Company Name Meeting Date CUSIP Ticker VF CORPORATION 4/26/11 VFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. JUAN ERNESTO DE BEDOUT FOR 2. URSULA O. FAIRBAIRN FOR 3. ERIC C. WISEMAN FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION 1 YEAR 2 YEARS 3. ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER ISSUER VOTES ON EXECUTIVE COMPENSATION FOR FOR 4. APPROVAL OF AN AMENDMENT TO VF'S BY-LAWS ISSUER TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. FOR FOR 5. RATIFY PRICEWATERHOUSECOOPERS LLP AS VF'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP Ticker PETROLEO BRASILEIRO S.A.- PETROBRAS 4/28/11 71654V101 PBR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 04. ELECTION OF MEMBERS TO THE BOARD OF ISSUER DIRECTORS FOR FOR 06. ELECTION OF MEMBERS TO THE FISCAL BOARD AND THEIR RESPECTIVE SUBSTITUTES. Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY INC. 4/30/2011 BRKB Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. SUSAN L. DECKER FOR 6. WILLIAM H. GATES, III FOR 7. DAVID S. GOTTESMAN FOR 8. CHARLOTTE GUYMAN FOR 9. DONALD R. KEOUGH FOR 10. THOMAS S. MURPHY FOR 11. RONALD L. OLSON FOR 12. WALTER SCOTT, JR. FOR FOR 2. NON-BINDING RESOLUTION TO APPROVE THE ISSUER COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2011 PROXY STATEMENT 3 YEARS 3 YEARS 3. NON-BINDING RESOLUTION TO DERTERMINE ISSUER THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION AGAINST AGAINST 4. PROPOSAL WITH RESPECT TO THE ESTABLISHMENT SHAREHOLDER OF QUANTITATIVE GOALS FOR THE REDUCTION OF GREENHOUSE GAS AND OTHER AIR EMISSIONS AT BERKSHIRE'S ENERGY GENERATING HOLDINGS Company Name Meeting Date CUSIP Ticker THE BOEING COMPANY 5/2/11 BA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. JOHN E. BRYSON FOR 1B. DAVID L. CALHOUN FOR 1C. ARTHUR D. COLLINS, JR. FOR 1D. LINDA Z. COOK FOR 1E. KENNETH M. DUBERSTEIN FOR 1F. EDMUND P. GIAMBASTIANI, JR. FOR 1G. EDWARD M. LIDDY FOR 1H. JOHN F. MCDONNELL FOR 1I. W. JAMES MCNERNEY, JR. FOR 1J. SUSAN G. SCHWAB FOR 1K. RONAL A. WILLIAMS FOR 1L. MIKE S. ZAFIROVSKI FOR FOR 2. ADVISORY VOTE ON COMPENSATION ISSUER 3 YEARS 3 YEARS 3. RECOMMEND THE FREQUENCY OF ADVISORY VOTES ISSUER ON EXECUTIVE COMPENSATION FOR FOR 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE ISSUER LLP AS INDEPENDENT AUDITORS FOR 2011 AGAINST AGAINST 5. INDEPENDENT MONITORING OF THE HUMAN RIGHTS SHAREHOLDER CODE AGAINST AGAINST 6. REPORT ON POLITICAL ACTIVITY SHAREHOLDER AGAINST AGAINST 7. ACTION BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST 8. CHANGE OWNERSHIP THRESHOLD TO CALL SHAREHOLDER SPECIAL MEETINGS AGAINST AGAINST 9. INDPENDENT CHAIRMAN SHAREHOLDER Company Name Meeting Date CUSIP Ticker PLUM CREEK TIMBER COMPANY, INC. 5/3/11 PCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. RICK R. HOLLEY FOR 1B. ROBIN JOSEPHS FOR 1C. JOHN G. MCDONALD FOR 1D. ROBERT B. MCLEOD FOR 1E. JOHN F. MORGAN, SR. FOR 1F. MARC F. RACICOT FOR 1G. JOHN H. SCULLY FOR 1H. STEPHEN C. TOBIAS FOR 1I. MARTIN A. WHITE FOR FOR 2. APPROVE, BY NON-BINDING VOTE, EXECUTIVE ISSUER COMPENSATION 1 YEAR 1 YEAR 3. TO CHOOSE, BY NON-BINDING VOTE, THE ISSUER FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES FOR FOR 4. RATIFY APPOINTMENT OF ERNST & YOUNG AS ISSUER INDEPENDENT AUDITORS FOR 2011. Company Name Meeting Date CUSIP Ticker EMC CORPORATION 5/4/11 EMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. MICHAEL W. BROWN FOR 1B. RANDOLPH L. COWEN FOR 1C. MICHAEL J. CRONIN FOR 1D. GAIL DEEGAN FOR 1E. JAMES S. DISTASIO FOR 1F. JOHN R. EGAN FOR 1G. EDMUND F. KELLY FOR 1H. WINDLE B. PRIEM FOR 1I. PAUL SAGAN FOR 1J. DAVID N. STROHM FOR 1K. JOSEPH M. TUCCI FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 FOR FOR 3. APPROVAL OF THE EMC CORPORATION AMENDED ISSUER AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT FOR FOR 4. APPROVAL OF AN AMENDMENT TO EMC'S BYLAWS ISSUER TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS, AS DESCRIBED IN EMC'S PROXY STATEMENT FOR FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AS DESCRIBED IN EMC'S PROXY STATEMENT 1 YEAR 1 YEAR 6. ADVISORY VOTE ON THE FREQUENCY OF ISSUER FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT Company Name Meeting Date CUSIP Ticker HESS CORPORATION 5/4/11 42809H107 HES Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. E.E. HOLIDAY FOR 1B. J.H. MULLIN FOR 1C. F.B. WALKER FOR 1D. R.N. WILSON FOR FOR 2. APPROVAL OF THE ADVISORY RESOLUTION ISSUER ON EXECUTIVE COMPENSATION 1 YEAR 1 YEAR 3. APPROVAL OF HOLDING AN ADVISORY VOTE ON ISSUER EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED FOR FOR 4. RATIFY THE SELECTION OF ERNST & YOUNG LLP ISSUER AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2011 FOR FOR 5. APPROVAL OF THE PERFORMANCE INCENTIVE ISSUER PLAN FOR SENIOR OFFICERS, AS AMENDED Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/5/11 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. G. STEVEN FARRIS FOR 2. RANDOLPH M. FERLIC FOR 3. A.D. FRAZIER, JR. FOR 4. JOHN A. KOCUR FOR FOR 5. RATIFY ERNST & YOUNG AS APACHE'S NAMED ISSUER EXECUTIVE OFFICERS FOR FOR 6. ADVISORY VOTE ON COMPENSATION OF APACHE'S ISSUER NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 7. TO RECOMMEND THE FREQUENCY OF ADVISORY ISSUER VOTE ON COMPENSATION OF APACHE'S NAMED FOR FOR 8. APPROVAL OF AMENDMENT TO APACHE'S RESTATED ISSUER CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PERFERRED STOCK FOR FOR 9. APPROVAL OF AMENDMENT TO APACHE'S RESTATED ISSUER CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PREFERRED STOCK FOR FOR 10. APPROVAL OF APACHE'S 2 ISSUER COMPENSATION PLAN Company Name Meeting Date CUSIP Ticker COLGATE-PALMOLIVE COMPANY 5/6/11 CL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. JOHN T. CAHILL FOR 1B. IAN COOK FOR 1C. HELENE D. GAYLE FOR 1D. ELLEN M. HANCOCK FOR 1E. JOSEPH JIMENEZ FOR 1F. RICHARD J. KOGAN FOR 1G. DELANO E. LEWIS FOR 1H. J. PEDRO REINHARD FOR 1I. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 2 YEARS 2 YEARS 4. ADVISORY VOTE ON THE FREQUENCY OF ADVISORY ISSUER VOTES ON EXECUTIVE COMPENSATION AGAINST AGAINST 5. STOCKHOLDER PROPOSAL ON SPECIAL ISSUER STOCKHOLDER MEETINGS Company Name Meeting Date CUSIP Ticker LOEWS CORPORATION 5/10/11 L Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. ANN E. BERMAN FOR 1B. JOSEPH L. BOWER FOR 1C. CHARLES M. DIKER FOR 1D. JACOB A. FRENKEL FOR 1E. PAUL J. FRIBOURG FOR 1F. WALTER L. HARRIS FOR 1G. PHILIP A. LASKAWY FOR 1H. KEN MILLER FOR 1I. GLORIA R. SCOTT FOR 1J. ANDREW H. TISCH FOR 1K. JAMES S. TISCH FOR 1L. JONATHAN M. TISCH FOR FOR 2. APPROVE, BY ADVISORY VOTE, EXECUTIVE ISSUER COMPENSATION 1 YEAR 1 YEAR 3. RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY ISSUER OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION FOR FOR 4. RATIFY DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT AUDITORS FOR AGAINST 5. PROPOSAL - CUMULATIVE VOTING SHAREHOLDER Company Name Meeting Date CUSIP Ticker CUMMINS INC. 5/10/11 CMI Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. THEODORE M. SOLSO FOR 2. N. THOMAS LINEBARGER FOR 3. WILLIAM I. MILLER FOR 4. ALEXIS M. HERMAN FOR 5. GEORGIA R. NELSON FOR 6. CARL WARE FOR 7. ROBERT K. HERDMAN FOR 8. ROBERT J. BERNHARD FOR 9. DR. FRANKLIN R. CHANG-DIAZ 10. STEPHEN B. DOBBS FOR FOR 11. ADVISORY VOTE TO APPROVE THE COMPENSATION ISSUER OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT 1 YEAR 1 YEAR 12. ADVISORY VOTE ON THE FREQUENCY OF THE ISSUER ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS FOR FOR 13. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2011. Company Name Meeting Date CUSIP Ticker TUPPERWARE BRANDS CORPORATION 5/11/11 TUP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. CATHERINE A. BERTINI FOR 1B. RITA BORNSTEIN FOR 1C. KRISS CLONINGER, III FOR 1D. E.V. GOINGS FOR 1E. CLIFFORD J. GRUM FOR 1F. JOE R. LEE FOR 1G. BOB MARBUT FOR 1H. ANGEL R. MARTINEZ FOR 1I. A. MONTEIRO DE CASTRO FOR 1J. ROBERT J. MURRAY FOR 1K. DAVID R. PARKER FOR 1L. JOYCE M. ROCHE FOR 1M. J. PATRICK SPAINHOUR FOR 1N. M. ANNE SZOSTAK FOR FOR 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE REGARDING THE COMPANY'S ISSUER EXECUTIVE COMPENSATION PROGRAM 1 YEAR 3 YEARS 4. ADVISORY VOTE REGARDING THE FREQUENCY OF ISSUER VOTING ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Company Name Meeting Date CUSIP Ticker CB RICHARD ELLIS GROUP, INC. 5/11/11 12497T101 CBG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. BLUM FOR 2. CURTIS F. FEENY FOR 3. BRADFORD M. FREEMAN FOR 4. MICHAEL KANTOR FOR 5. FREDERIC V. MALEK FOR 6. JANE J. SU FOR 7. LAURA D. TYSON FOR 8. BRETT WHITE FOR 9. GARY L. WILSON FOR 10. RAY WIRTA FOR FOR 2. RATIFY KPMG LLP AS OUR INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. AN ADVISORY RESOLUTION APPROVING EXECUTIVE ISSUER COMPENSATION 1 YEAR 3 YEARS 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ISSUER ADVISORY VOTES ON EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker FORD MOTOR COMPANY 5/12/11 F Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN G. BUTLER FOR 1B. KIMBERLY A. CASIANO FOR 1C. ANTHONY F. EARLEY, JR. FOR 1D. EDSEL B. FORD II FOR 1E. WILLIAM CLAY FORD, JR. FOR 1F. RICHARD A. GEPHARDT FOR 1G. JAMES H. HANCE, JR. FOR 1H. IRVINE O. HOCKADAY, JR. FOR 1I. RICHARD A. MANOOGIAN FOR 1J. ELLEN R. MARRAM FOR 1K. ALAN MULALLY FOR 1L. HOMER A. NEAL FOR 1M. GERALD L. SHAHEEN FOR 1N. JOHN L. THORNTON FOR FOR 2. RATIFY SELECTION OF INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE ISSUER THE COMPENSATION OF THE NAMED EXECUTIVES 1 YEAR 1 YEAR 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE ISSUER FREQUENCY OFA SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES AGAINST AGAINST 5. RELATING TO DISCLOSURE OF THE COMPANY'S SHAREHOLDER POLITICAL CONTRIBUTIONS AGAINST AGAINST 6. RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE AGAINST AGAINST 7. RELATING TO ALLOWING HOLDERS OF 10% OF SHAREHOLDER OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS Company Name Meeting Date CUSIP Ticker STATE STREET CORP. 5/18/11 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. K. BURNES FOR 02. P. COYM FOR 03. P. DE SAINT-AIGNAN FOR 04. A. FAWCETT FOR 05. D. GRUBER FOR 06. L. HILL FOR 07. J. HOOLEY FOR 08. R. KAPLAN FOR 09. C. LAMANTIA FOR 10. R. SERGEL FOR 11. R. SKATES FOR 12. G. SUMME FOR 13. R. WEISSMAN FOR FOR 2. APPROVE AN ADVISORY PROPOSAL ISSUER ON EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR 3. TO APPROVE AN ADVISORY PROPOSAL ON THE ISSUER FREQUENCY OF FUTURE ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION FOR FOR 4. TO APPROVE THE 2 ISSUER INCENTIVE PLAN FOR FOR 5. RATIFY ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2011 AGAINST AGAINST 4. VOTE ON A SHAREHOLDER PROPOSAL SHAREHOLDER RELATING TO DISCLOSURE OF CERTAIN POLITICAL CONTRIBUTIONS Company Name Meeting Date CUSIP Ticker EXXON MOBIL 5/25/11 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. M.J. BOSKIN 2. P. BRABECK-LETMATHE FOR 3. L.R. FAULKNER 4. J.S. FISHMAN FOR 5. K.C. FRAZIER FOR 6. W.W. GEORGE FOR 7. M.C. NELSON FOR 8. S.J. PALMISANO FOR 9. S.S. REINEMUND FOR 10. R.W. TILLERSON FOR 11. E.E. WHITACRE, JR FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 1 YEAR 3 YEARS 4. FREQUENCY OF ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION AGAINST AGAINST 5. INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST 6. REPORT ON POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 7. AMENDMENT OF EEO POLICY SHAREHOLDER AGAINST AGAINST 8. POLICY ON WATER SHAREHOLDER AGAINST AGAINST 9. REPORT ON CANADIAN OIL SANDS SHAREHOLDER AGAINST AGAINST 10. REPORT ON NATURAL GAS PRODUCTIONS SHAREHOLDER AGAINST AGAINST 11. REPORT ON ENERGY TECHNOLOGY SHAREHOLDER AGAINST AGAINST 12. GREENHOUSE GAS EMISSIONS GOALS SHAREHOLDER Company Name Meeting Date CUSIP Ticker GOOGLE INC. 6/2/11 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. LARRY PAGE FOR 02. SERGEY BRIN FOR 03. ERIC E. SCHMIDT FOR 04. L. JOHN DOERR FOR 05. JOHN L. HENNESSY FOR 06. ANN MATHER FOR 07. PAUL S. OTELLINI FOR 08. K. RAM SHRIRAM FOR 09. SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 FOR FOR 3. APPROVAL OF AN AMENDMENT TO GOOGLE'S ISSUER 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 1,500,000 FOR FOR 4. APPROVAL OF 2 ISSUER NAMED EXECUTIVE OFFICERS 1 YEAR 3 YEARS 5. FREQUENCY OF FUTURE STOCKHOLDER ADVISORY ISSUER VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS AGAINST AGAINST 6. PROPOSAL REGARDING THE FORMATION OF A SHAREHOLDER BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 7. PROPOSAL REGARDING THE ADOPTION OF A SIMPLE SHAREHOLDER MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 8. PROPOSAL REGARDING A CONFLICT OF INTEREST SHAREHOLDER AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP Ticker SAPIENT CORPORATION 6/8/11 SAPE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. JAMES M. BENSON FOR 2. HERMANN BUERGER FOR 3. DARIUS W. GASKINS, JR. FOR 4. JERRY A. GREENBERG FOR 5. ALAN J. HERRICK FOR 6. J. STUART MOORE FOR 7. ASHOK SHAH FOR 8. VIJAY SINGAL FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 4. APPROVE, ON AN ADVISORY BASIS, THE PREFERRED ISSUER FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION FOR FOR 5. TO APPROVE THE SAPIENT CORPORATION 2011 ISSUER INCENTIVE PLAN Company Name Meeting Date CUSIP Ticker FREEPORT-MCMORAN COPPER & GOLD, INC. 6/15/11 35671D857 FCX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. ADKERSON FOR 2. ROBERT J. ALLISON, JR. FOR 3. ROBERT A. DAY FOR 4. GERALD J. FORD FOR 5. H. DEVON GRAHAM, JR. FOR 6. CHARLES C. KRULAK FOR 7. BOBBY LEE LACKEY FOR 8. JON C. MADONNA FOR 9. DUSTAN E. MCCOY FOR 10. JAMES R. MOFFETT FOR 11. B.M. RANKIN, JR. FOR 12. STEPHEN H. SIEGELE FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE ISSUER COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 3. APPROVAL, ON AN ADVISORY BASIS, OF THE ISSUER FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 5. PROPOSAL REGARDING THE SELECTION OF A SHAREHOLDER CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS Company Name Meeting Date CUSIP Ticker AUTODESK, INC. 6/16/11 ADSK Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. CARL BASS FOR 1B. CRAWFORD W. BEVERIDGE FOR 1C. J. HALLAM DAWSON FOR 1D. PER-KRISTIAN HALVORSEN FOR 1E. SEAN M. MALONEY FOR 1F. MARY T. MCDOWELL FOR 1G. LORRIE M. NORRINGTON FOR 1H. CHARLES J. ROBEL FOR 1I. STEVEN M. WEST FOR FOR 2. RATIFY ERNST & YOUNG LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2012 FOR FOR 3. APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, ISSUER THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR 4. APPROVE THE FREQUENCY WITH WHICH ISSUER STOCKHOLDERS ARE PROVIDED AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP Ticker YAHOO! INC. 6/23/11 YHOO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. CAROL BARTZ FOR 1B. ROY J. BOSTOCK FOR 1C. PATTI S. HART FOR 1D. SUSAN M. JAMES FOR 1E. VYOMESH JOSHI FOR 1F. DAVID W. KENNY FOR 1G. ARTHUR H. KERN FOR 1H. BRAD D. SMITH FOR 1I. GARY L. WILSON FOR 1J. JERRY YANG FOR FOR 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 1 YEAR 1 YEAR 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ISSUER ADVISORY VOTES ON EXECUTIVE COMPENSATION FIR FOR 4. RATIFY THE APPOINTMENT OF INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 5. PROPOSAL REGARDING HUMAN RIGHTS PRINCIPLES, SHAREHOLDER IF PROPERLY PRESENTED AT THE ANNUAL MEETING SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date ­ 8/2/11
